       Case 1:16-cr-00515-NGG Document 58 Filed 09/09/19 Page 1 of 2 PageID #: 904
p/p
                                                          U.S. Department of Justice


                                                          United States Attorney
                                                          Eastern District ofNew York

      DCP:JPM/GMM                                         271 Cadman Plaza East
      F.#2012R02196                                       Brooklyn, New York 11201


                                                          September 6,2019

      By ECF


      The Honorable Nicholas G. Garaufis
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn,New York 11201

                     Re:     United States v. OZ Africa Management GP,LLC
                             Criminal Docket No. 16-515(NGGl

      Dear Judge Garaufis:

                     The government, along with the former shareholders of Africo Resources Ltd.
      (the "Claimants"), and the defendant OZ Africa Management GP,LLC("OZ Africa" or the
      "defendant"), respectfully submit this letter in response to the Court's order in the above-
      referenced case to submit a briefing schedule regarding the calculation of the appropriate
      restitution amount for the Claimants. The parties have conferred and jointly agree on the
      following proposed briefing schedule for the Court's consideration:

             •      Claimants and the government will file opening submissions by October 28, 2019.

             •      The defendant to file responsive pleading by December 4,2019.

             •      Claimants and the government to file reply by December 20,2019.

             •      The defendant reserves the right to seek a sur-reply if appropriate.

             •      The defendant believes it may need discovery. Claimants and the government
                    take no position at this time concerning any such discovery as the parties have not
                    had an opportunity to discuss the defendant's requests. Claimants and the
                    government will confer with the defendant regarding such discovery, and if they
                    cannot agree, the defendant will request discovery from the Court by September
                    20,2019. The defendant shall request or apply to the Court for any discovery
                    required as a result of the Claimants' or government's submissions by November
                    4, 2019.
 Case 1:16-cr-00515-NGG Document 58 Filed 09/09/19 Page 2 of 2 PageID #: 905




              Any party may make application to the Court to have the above dates extended
              upon a showing of sufficient need, including if necessary to obtain and review
              discovery that has been ordered by the Court.

              The parties respectfully request oral argument, and reserve their right to request a
              hearing on any disputed facts, which is jointly submitted to the Court for its
              consideration:

              The parties respectfully request that the Court adopt the foregoing schedule.

                                            Respectfully submitted,

                                            RICHARD P. DONOGHUE
                                            United States Attomey

                                    By:       /s/ David C. Pitluck
                                            David C. Pitluck
                                            Jonathan P. Lax
                                            James P. McDonald
                                            Assistant U.S. Attomeys
                                            (718)254-7000


                                            ROBERT ZINK
                                            Chief, Fraud Section, DOJ-Criminal Division


                                    By:       /s/ Gerald M. Moody
                                            Gerald M. Moody
                                            Trial Attomey
                                            (202)616-4988

cc:   Clerk of the Court(NGG)(by ECF)
      All Counsel of Record(by ECF)

      Application granted.
      So.Ordered.
      s/Nicholas G. Garaufis
      Hoh. Nicholas G. Garaufi!
      Date:
